Citation Nr: 1826477	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-41 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A review of the claims file shows that the appellant's May 2012 Notice of Disagreement (NOD) was received more than one year after the March 2011 rating decision; therefore, his NOD was not timely filed.  However, the RO developed the claim by obtaining additional information from the Veteran's former employer and scheduling VA examinations, readjudicated the claim in a September 2014 Statement of the Case, and certified it to the Board.  In as much as the RO took actions to indicate that the issue of entitlement to a TDIU was on appeal, the Board finds that it has jurisdiction over the matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded VA examinations to evaluate the functional impact of his service-connected disabilities in July 2014.  Statements provided by the Veteran's wife indicates that the Veteran's service-connected disabilities, particularly his post-traumatic stress disorder (PTSD) and diabetes mellitus, type II, may have worsened since the July 2014 VA examinations.  In an October 2014 statement, the Veteran's wife stated that the Veteran was aggressive, hostile, and very depressed, and that he had little patience or tolerance, nightmares, and no close friends.  She also reported that the Veteran's diabetes was "never" under control.  Hence, the new VA examinations are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to determine the current severity of his service-connected disabilities, particularly his PTSD, diabetes mellitus, type II.  Provide the claims file, including a copy of this REMAND, to the examiner(s) for review.

The examiner(s) should provide current findings regarding all symptoms associated with the service-connected disabilities and should opine as to their severity.

The examiner(s) should comment on the extent of any functional impairment caused by the Veteran's service-connected disabilities (singularly and jointly), to include in an occupational setting and in performing ordinary daily activities.

All findings should be fully documented in the examination report.

The examiner(s) must provide the rationale for all opinions provided.

2.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran should be provided with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




